Exhibit 10.4

 

[ex10-4_001.jpg]

 

Donald P. Johns

Steward Capital Holdings, LP

3900 S. Overland Avenue

Springfield, MO 65807

 

Dear Donny:

 

Pursuant to the terms of that certain Loan and Security Agreement (the
“Agreement”), dated as of March 9, 2018, by and between Full Spectrum Inc. (now
known as Ondas Networks Inc.), a Delaware corporation, and each of its domestic
subsidiaries signatory thereto (collectively, the “Company”), and Steward
Capital Holdings, LP, a Delaware limited partnership, and its successors and
assigns (together with its successors and assigns, “Steward”), the Company
hereby requests:

 

(1) Steward’s extension and amendment of the Maturity Date, as defined in
Section 1.1 of the Agreement, to read in its entirety “means September 9, 2020”;

 

(2) Steward’s waiver of the payment requirement under Section 2.3 of the
Agreement, in connection with the currently proposed public offering by Ondas
Holdings Inc. (the “Parent”) as described in the Parent’s Registration Statement
on Form S-1 (333-230855); and

 

(3) Steward’s waiver of the restriction on prepayment of Indebtedness under
Section 7.4 of the Agreement.

 

In connection with the aforesaid waivers, extension and amendment, the Company
agrees to pay to Steward, upon the earlier of (a) the completion of the public
offering as set forth in Section 2.3 of the Agreement and (b) ten (10) days
following the Company’s receipt of Steward’s written demand therefor, a fee
equal to three percent (3%) of the current outstanding principal balance of the
Loan (as defined in the Agreement).

 

The Company acknowledges and agrees that the aforesaid waivers, extension and
amendment shall not operate or be construed as a waiver of any other right or
remedy reserved to Steward, or an amendment to any other provision, under the
Agreement, whether of a similar or different character, and whether occurring
before or after such waivers and amendment.

 

Please acknowledge your receipt of this request and your consent to the
aforesaid waivers, extension and amendment by executing this letter and
returning a .pdf to my attention at eric.brock@ondas.com, with the original sent
by regular mail to the address shown below. If you have any questions, please
contact me at (617) 359-6400.

 

Sincerely,

 

ONDAS NETWORKS INC.

 

/s/ Eric Brock

 

Eric Brock

Chief Executive Officer

 

 

 

Ondas Holdings

165 Gibraltar Court ■ Sunnyvale, CA 94089

+1-888-350-9994 ■ www.ondas.com

 

 

 

 

[ex10-4_001.jpg]

 

The undersigned hereby consents to the aforesaid waivers, extension and
amendment.

 

STEWARD CAPITAL HOLDINGS, LP

  

By: /s/ Donald P. Johns Date: June 18, 2019   Donald P. Johns, VP/CFO  

 

 

 

 

 

 

Ondas Holdings

165 Gibraltar Court ■ Sunnyvale, CA 94089

+1-888-350-9994 ■ www.ondas.com

 

 

 



 

 